Exhibit 10.1

 

AVANEX CORPORATION

 

JO MAJOR EMPLOYMENT AGREEMENT

 

This Agreement is entered into as of August 18, 2004 (the “Effective Date”) by
and between Avanex Corporation (the “Company”) and Jo Major (“Executive”).

 

1. Duties and Scope of Employment.

 

(a) Positions and Duties. As of the Effective Date, Executive will serve as
President and Chief Executive Officer. Executive will render such business and
professional services in the performance of his duties, consistent with
Executive’s position within the Company, as will reasonably be assigned to him
by the Board of Directors (the “Board”). The period of Executive’s employment
under this Agreement is referred to herein as the “Employment Term.”

 

(b) Board Membership. On the Effective Date, Executive will be appointed to
serve as a member of the Board. At the appropriate annual meetings of the
Company’s stockholders during the Employment Term, the Company will nominate
Executive for reelection as a member of the Board. Executive’s service as a
member of the Board will be subject to any required stockholder approval.

 

(c) Obligations. During the Employment Term, Executive will devote Executive’s
full business efforts and time to the Company. For the duration of the
Employment Term, Executive agrees not to actively engage in any other
employment, occupation, or consulting activity for any direct or indirect
remuneration without the prior approval of the Board (which approval will not be
unreasonably withheld); provided, however, that Executive may, without the
approval of the Board, serve in any capacity with any civic, educational, or
charitable organization, provided such services do not interfere with
Executive’s obligations to Company.

 

2. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment. Upon
the termination of Executive’s employment with the Company for any reason,
Executive will be entitled to payment of all wages, accrued but unpaid vacation,
expense reimbursements, and other benefits due to Executive through his
termination date under any Company-provided or paid plans, policies, and
arrangements. Executive agrees to resign from all positions that he holds with
the Company, including, without limitation, his position as a member of the
Board, immediately following the termination of his employment if the Board so
requests.

 

3. Compensation.

 

(a) Base Salary. As of the Effective Date, the Company will pay Executive an
annual salary of $350,000 as compensation for his services (the “Base Salary”).
The Base Salary will be



--------------------------------------------------------------------------------

paid periodically in accordance with the Company’s normal payroll practices and
be subject to the usual, required withholding. Executive’s salary will be
subject to review no later than December 31, 2005, and adjustments will be made
based upon the Company’s standard practices.

 

(b) Annual Bonus. Executive’s annual target bonus will be 70% of Base Salary
(“Target Bonus”), divided into a 40% portion (the “Quarterly Portion”) and a 30%
portion (the “Annual Portion”). Executive’s bonus will be payable upon
achievement of performance goals established by the Compensation Committee of
the Board (the “Committee”); provided, however, that the Quarterly Portion will
accrue and become payable in four quarterly installments based on meeting
quarterly performance goals, and the Annual Portion will accrue and become
payable in accordance with the Committee’s standard practices for annual
bonuses. The actual bonus paid may be higher or lower than the Target Bonus for
over- or under-achievement of Executive’s performance goals, as determined by
the Committee. Executive will have the opportunity to discuss the nature of the
performance goals with the Committee prior to the performance goals being
established. The actual bonus(es), if any, related to the Quarterly Portion will
be paid in cash, and the actual bonus, if any, related to the Annual Portion
will be paid in stock options. The terms and conditions of any such stock option
will be determined in the sole discretion of the Committee; provided, however,
that (i) the option will cover one share of Company common stock for every $5
that otherwise would have been paid in cash and (ii) the option will have a
per-share exercise price equal to the per-share “Fair Market Value” (as defined
in the Company’s 1998 Stock Plan, the “Plan”) on the date of grant.

 

(c) Equity Compensation. On the Effective Date, Executive will be granted stock
options to purchase 1,200,000 shares of Company common stock (the “Option”).
Except as provided herein, the terms of the Option will be consistent with the
Company’s standard terms and conditions for executive stock option grants
including the following: (i) the Option will have a per share exercise price
equal to the per share Fair Market Value on the date of grant, and (ii) the
Option will have a maximum ten-year term (subject to earlier termination). The
Option will vest as to 450,000 shares on the first annual anniversary of the
date of grant and will vest as to the remaining shares in 36 equal installments
each month thereafter, subject to Executive continuing his status as a “Service
Provider” (as defined in the Plan) through each vesting date. Notwithstanding
the preceding sentence, if a Change of Control occurs prior to the termination
of Executive’s continuing status as a Service Provider, then (i) the Option
shall become vested as to 50% of the total shares minus the number of shares
already vested (such difference shall not be less than zero) and the remaining
shares will vest or will be forfeited in accordance with the terms of the option
agreement and (ii) upon Executive’s Involuntary Termination other than for Cause
upon or within 12 months following the Change of Control, the Option shall
become fully vested. The Option and the underlying shares will be covered by an
effective registration statement (such as a Form S-8) filed with the Securities
and Exchange Commission (to the extent reasonably available to the Company).

 

(d) One-Time Bonus. On the Effective Date, Executive will be paid a one-time
cash bonus in the amount of $100,000 to compensate Executive for foregone
anticipated incentive compensation from his previous employer.

 

4. Employee Benefits. During the Employment Term, Executive will be eligible to
participate in accordance with the terms of all Company employee benefit plans,
policies, and arrangements that are applicable to other senior executives of the
Company, as such plans, policies,



--------------------------------------------------------------------------------

and arrangements may exist from time to time. Notwithstanding any policy or
practice to the contrary, (a) Executive will be entitled to a minimum of 160
hours paid time off every year (pro-rated for partial years) and (b) Executive’s
AD&D and life insurance coverage will be no less than $750,000.

 

5. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment, and other expenses incurred by Executive in the furtherance of
the performance of Executive’s duties hereunder, in accordance with the
Company’s expense reimbursement policy as in effect from time to time.

 

6. Severance.

 

(a) Termination without Cause or Involuntary Termination. If Executive’s
employment is terminated by the Company without Cause or by Executive due to an
Involuntary Termination, then subject to Section 7, Executive will receive the
following:

 

(i) If the termination occurs on or prior to the first annual anniversary of the
Effective Date:

 

(1) continued payment of Base Salary for a period of 18 months (in the event
Executive is entitled to severance under this Section 6(a)(i), the “Continuance
Period”) in accordance with the Company’s standard payroll practices;

 

(2) in the event Executive elects to obtain continued group health insurance
coverage in accordance with applicable law (such as federal COBRA) following the
termination date, the Company will reimburse Executive for the premiums for such
coverage, at the level in effect on the termination date, through the earlier of
18 months following the termination date or the date on which Executive first
becomes eligible for substantially similar group health insurance coverage;
thereafter, Executive may elect to purchase continued group health insurance
coverage at Executive’s own expense in accordance with applicable law; and

 

(3) pro rata payment of the Target Bonus accrued at the time of termination.

 

(ii) If the termination occurs following the first annual anniversary of the
Effective Date:

 

(1) continued payment of Base Salary for a period of 12 months (in the event
Executive is entitled to severance under this Section 6(a)(ii), the “Continuance
Period”) in accordance with the Company’s standard payroll practices;

 

(2) in the event Executive elects to obtain continued group health insurance
coverage in accordance with applicable law (such as federal COBRA) following the
termination date, the Company will reimburse Executive for the premiums for such
coverage, at the level in effect on the termination date, through the earlier of
12 months following the termination date or the date on which Executive first
becomes eligible for substantially similar group health insurance coverage;
thereafter, Executive may elect to purchase continued group health insurance
coverage at Executive’s own expense in accordance with applicable law; and



--------------------------------------------------------------------------------

(3) pro rata payment of the Target Bonus accrued at the time of termination.

 

(b) Termination due to Death or Disability. If Executive’s employment terminates
by reason of death or Disability, then (i) Executive will be entitled to receive
benefits only in accordance with the Company’s then applicable plans, policies,
and arrangements, including but not limited to the Company’s long-term
disability plan, and (ii) Executive’s outstanding equity awards will terminate
in accordance with the terms and conditions of the applicable award
agreement(s).

 

(c) Sole Right to Severance. This Agreement is intended to represent Executive’s
sole entitlement to severance payments and benefits in connection with the
termination of his employment. To the extent Executive is entitled to receive
severance or similar payments and/or benefits under any other Company plan,
program, agreement, policy, practice, or the like, severance payments and
benefits due to Executive under this Agreement will be so reduced.

 

7. Conditions to Receipt of Severance; No Duty to Mitigate.

 

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 6 will be subject to Executive signing and not revoking a
separation agreement and release of claims in a form reasonably acceptable to
the Company and to Executive (Executive’s approval not to be unreasonably
withheld). No severance will be paid or provided until the separation agreement
and release agreement becomes effective.

 

(b) Noncompetition. In the event of a termination of Executive’s employment that
otherwise would entitle Executive to the receipt of severance pursuant to
Section 6, Executive agrees not to engage in Competition for the Continuance
Period. If Executive engages in Competition within such period, all continuing
payments and benefits to which Executive otherwise may be entitled pursuant to
Section 6 will cease immediately.

 

(c) Nonsolicitation. In the event of a termination of Executive’s employment
that otherwise would entitle Executive to the receipt of severance pursuant to
Section 6, Executive agrees that, during the Continuance Period, Executive,
directly or indirectly, whether as employee, owner, sole proprietor, partner,
director, member, consultant, founder, co-venturer, or otherwise, will (i) not
solicit or induce any person to modify his or her employment or consulting
relationship with the Company, and (ii) not solicit business from any of the
Company’s substantial customers. In the event Executive breaches this Section
7(c), all continuing payments and benefits to which Executive otherwise may be
entitled pursuant to Section 6 will cease immediately.

 

(d) Nondisparagement. In the event of a termination of Executive’s employment
that otherwise would entitle Executive to the receipt of severance pursuant to
Section 6, (i) Executive agrees to refrain from any disparagement, criticism,
defamation, or slander of the Company, its directors, or its employees and (ii)
the Company agrees to, and will instruct its officers and directors to, refrain
from any disparagement, criticism, defamation, or slander of Executive. The
foregoing restrictions will not apply to any statements that are made truthfully
in response to a subpoena or other compulsory legal process. In the event
Executive breaches this Section 7(d), all continuing payments and benefits to
which Executive otherwise may be entitled pursuant to Section 6 will cease
immediately.



--------------------------------------------------------------------------------

(e) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

 

8. Definitions.

 

(a) Cause. For purposes of this Agreement, “Cause” means (i) any act of personal
dishonesty taken by Executive in connection with his responsibilities as an
employee and intended to result in his substantial personal enrichment, (ii)
Executive’s conviction of a felony that is injurious to the Company, or (iii) a
willful act by Executive that constitutes gross misconduct and that is injurious
to the Company.

 

(b) Change of Control. For purposes of this Agreement, “Change of Control” will
have the same defined meaning as in the Company’s standard form of executive
stock option agreement.

 

(c) Competition. For purposes of this Agreement, Executive will be deemed to
have engaged in “Competition” if he, without the consent of the Board, directly
or indirectly provides services to (whether as an employee, consultant, agent,
proprietor, principal, partner, stockholder, corporate officer, director, or
otherwise), or has or obtains any ownership interest in or participates in the
financing, operation, management, or control of, any person, firm, corporation,
or business that competes with the Company or is a customer of the Company.
Executive having solely an ownership interest of less than 1% of any corporation
shall not be Competition.

 

(d) Disability. For purposes of this Agreement, Disability will have the same
defined meaning as in the Company’s long-term disability plan.

 

(e) Involuntary Termination. For purposes of this Agreement, “Involuntary
Termination” means (i) without Executive’s express written consent, the
significant reduction of Executive’s duties or responsibilities relative to
Executive’s duties or responsibilities in effect immediately prior to such
reduction; provided, however, that a reduction in duties or responsibilities
solely by virtue of the Company being acquired and made part of a larger entity
(as, for example, when the Chief Financial Officer of Company remains as such
following a Change of Control and is not made the Chief Financial Officer of the
acquiring corporation) shall not constitute an “Involuntary Termination” nor
shall the stockholders’ failure to reelect Executive to the Board; (ii) without
Executive’s express written consent, a substantial reduction, without good
business reasons, of the facilities and perquisites (including office space and
location) available to Executive immediately prior to such reduction; (iii)
without Executive’s express written consent, a material reduction by the Company
in the base compensation of Executive as in effect immediately prior to such
reduction, or the ineligibility of Executive to continue to participate in any
long-term incentive plan of the Company; (iv) a material reduction by the
Company in the kind or level of employee benefits to which Executive is entitled
immediately prior to such reduction with the result that Executive’s overall
benefits package is significantly reduced; (v) the relocation of Executive to a
facility or a location more than 50 miles from Executive’s then present
location, without the Executive’s express written consent; (vi) any purported
termination of the Executive by the Company which is not effected for death or
Disability or for Cause, or any purported termination for which the grounds
relied upon are not valid; (vii) the failure of the Company to obtain the
assumption of this agreement by any successors; or (viii) any request by the
Company that Executive perform any illegal act.



--------------------------------------------------------------------------------

9. Indemnification and Insurance. Executive will be covered under the Company’s
insurance policies and, subject to applicable law, will be provided
indemnification to the maximum extent permitted by the Company’s bylaws and
Certificate of Incorporation, with such insurance coverage and indemnification
to be in accordance with the Company’s standard practices for senior executive
officers but on terms no less favorable than provided to any other Company
senior executive officer or director. Executive will be provided defense costs
in any actual or threatened litigation arising out of Executive’s commencement
of employment with the Company, and Executive will be indemnified to the extent
Executive and the Company are jointly and severally liable as a result of such
actual or threatened litigation.

 

10. Confidential Information. Executive agrees to execute the Company’s standard
form of Employment, Confidential Information, and Invention Assignment Agreement
(the “Confidential Information Agreement”). During the Employment Term,
Executive agrees to execute any updated versions of the Company’s standard form
of Employment, Confidential Information, and Invention Assignment Agreement (any
such updated version also referred to as the “Confidential Information
Agreement”) as may be required of substantially all of the Company’s executive
officers.

 

11. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors, and legal representatives of Executive upon
Executive’s death, and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

 

12. Notices. All notices, requests, demands, and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one day after being sent by a well
established commercial overnight service, or (c) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:

 

If to the Company:

 

Avanex Corporation

40919 Encyclopedia Circle

Fremont, California 94538-4189

 

Attn: Chairman of the Compensation Committee

 

If to Executive:

 

at the last residential address known by the Company.



--------------------------------------------------------------------------------

13. Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.

 

14. Arbitration.

 

(a) General. In consideration of Executive’s service to the Company, its promise
to arbitrate all employment related disputes, and Executive’s receipt of the
compensation, pay raises, and other benefits paid to Executive by the Company,
at present and in the future, Executive agrees that any and all controversies,
claims, or disputes with anyone (including the Company and any employee,
officer, director, shareholder, or benefit plan of the Company in their capacity
as such or otherwise) arising out of, relating to, or resulting from Executive’s
service to the Company under this Agreement or otherwise or the termination of
Executive’s service with the Company, including any breach of this Agreement,
will be subject to binding arbitration under the Arbitration Rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05 (the “Rules”) and pursuant to California law. Disputes which
Executive agrees to arbitrate, and thereby agrees to waive any right to a trial
by jury, include any statutory claims under state or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, the California Labor Code, claims of harassment,
discrimination, or wrongful termination, and any statutory claims. Executive
further understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Executive.

 

(b) Procedure. Executive agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will be held in Alameda County,
California and will allow for discovery according to the rules set forth in the
National Rules for the Resolution of Employment Disputes or California Code of
Civil Procedure. Executive agrees that the arbitrator will have the power to
decide any motions brought by any party to the arbitration, including motions
for summary judgment and/or adjudication and motions to dismiss and demurrers,
prior to any arbitration hearing. Executive agrees that the arbitrator will
issue a written decision on the merits. Executive also agrees that the
arbitrator will have the power to award any remedies, including attorneys’ fees
and costs, available under applicable law. Executive understands the Company
will pay for any administrative or hearing fees charged by the arbitrator or AAA
except that Executive will pay the first $200.00 of any filing fees associated
with any arbitration Executive initiates. Executive agrees that the arbitrator
will administer and conduct any arbitration in a manner consistent with the
Rules and that to the extent that the AAA’s National Rules for the Resolution of
Employment Disputes conflict with the Rules, the Rules will take precedence.

 

(c) Remedy. Except as provided by the Rules, arbitration will be the sole,
exclusive, and final remedy for any dispute between Executive and the Company.
Accordingly, except as



--------------------------------------------------------------------------------

provided for by the Rules, neither Executive nor the Company will be permitted
to pursue court action regarding claims that are subject to arbitration.
Notwithstanding, the arbitrator will not have the authority to disregard or
refuse to enforce any lawful Company policy, and the arbitrator will not order
or require the Company to adopt a policy not otherwise required by law which the
Company has not adopted.

 

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, Executive agrees that any party
also may petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or the Confidentiality Agreement or any
other agreement regarding trade secrets, confidential information,
nonsolicitation or Labor Code §2870.

 

(e) Administrative Relief. Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state, or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, the Department of Labor
Standards Enforcement, or the workers’ compensation board. This Agreement does,
however, preclude Executive from pursuing court action regarding any such claim.

 

(f) Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences, and binding effect of this Agreement, including that Executive is
waiving Executive’s right to a jury trial. Finally, Executive agrees that
Executive has been provided an opportunity to seek the advice of an attorney of
Executive’s choice before signing this Agreement.

 

15. Legal Expenses. The Company will reimburse Executive for reasonable legal
expenses incurred by him in connection with the negotiation and execution of
this Agreement.

 

16. Integration. This Agreement, together with the Confidential Information
Agreement and Executive’s Company stock option agreements, represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or oral.
No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in a writing that specifically references this
Section and is signed by duly authorized representatives of the parties hereto.

 

17. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

 

18. Survival. The Confidential Information Agreement, the Company’s and
Executive’s responsibilities under Sections 6 and 7, and Sections 9 and 14 will
survive the termination of this Agreement.

 

19. Headings. All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.



--------------------------------------------------------------------------------

20. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

 

21. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

 

22. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 

23. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

o O o



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

 

COMPANY:

 

AVANEX CORPORATION

 

By:

 

/s/ WALTER ALESSANDRINI

--------------------------------------------------------------------------------

 

Date:

 

8/18/04

Title:

 

Chairman

       

EXECUTIVE:

       

/s/ JO MAJOR

--------------------------------------------------------------------------------

 

Date:

 

8/18/04

JO MAJOR

       

 

SIGNATURE PAGE TO JO MAJOR EMPLOYMENT AGREEMENT